Order filed March 21, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00017-CR
                                    ____________

                     ROBERT TAYLOR WILLIAMS, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee


                       On Appeal from the 339th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1225261


                                         ORDER

       The reporter’s record in this case was due February 17, 2012. See Tex. R. App. P.
35.2. On March 1, 2012, volumes eight through eleven were filed by Walter N. Johnson.
Volumes one through seven and twelve through sixteen have not been filed. We therefore
issue the following order.

       We order Pam Knobloch, the official court reporter, to file a complete, signed
record in this appeal on within 30 days of the date of this order.

                                      PER CURIAM